Citation Nr: 0608709	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-01 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the upper and lower extremities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel





INTRODUCTION


The veteran served on active duty from December 1952 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In January 2004, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has a current disability of the upper and/or 
lower extremities that is attributable to a cold injury 
sustained in service.

2.  The veteran currently has peripheral vascular disease of 
the lower extremities, status-post femoral-popliteal bypass 
to the left leg, and generalized arthralgias of the hands, 
and such disabilities have not been shown to be related to 
his period of military service, to include claimed exposure 
to extreme cold temperatures.


CONCLUSION OF LAW

Residuals of a cold injury to the upper and lower extremities 
were not incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of letters sent to the veteran 
in August 2002 and October 2004.  These letters essentially 
informed the veteran of the provisions of the VCAA.  More 
specifically, the letters notified the veteran that VA would 
make reasonable efforts to help him obtain necessary evidence 
with regard to his appeal, but that he had to provide enough 
information so that VA could request the relevant records.  
The October 2004 letter also contains a specific request that 
the veteran send any pertinent evidence that he has in his 
possession.  The veteran has not alleged that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in January 2003, as well as supplemental statements of 
the case (SSOCs) in February 2005 and October 2005, in which 
the veteran and his representative were advised of all the 
pertinent laws and regulations regarding his service 
connection claim for residuals of a cold injury.  Thus, the 
Board believes that appropriate notice has been given in this 
case.  Additionally, the Board notes that a substantial body 
of evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOCs issued by the RO clarified 
why this particular claim was being denied, and of the 
evidence that was lacking.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims folder reflects that the October 2005 
SSOC contained the pertinent language from the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, 
to the extent that the letters notifying him of the VCAA may 
not have technically informed the veteran of each element of 
the VCAA, the veteran was nonetheless properly notified of 
all the provisions of the VCAA by the October 2005 SSOC.  For 
these reasons, the Board concludes that the notifications 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, complete 
VCAA notice was not provided to the veteran prior to the 
issuance of the unfavorable AOJ decision that is the basis of 
this appeal.  Nevertheless, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although notice was 
provided to the veteran after the first adjudication of the 
claim, the veteran has not been prejudiced thereby.  The 
content of such notice fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he or his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The veteran's DD-214 is of record, however any remaining 
records in his personnel file are not associated with the 
claims folder.  Efforts to obtain such file were made 
however, in March 2004, the National Personnel Records Center 
(NPRC) advised that the veteran's personnel file was fire-
related, and that the requested information could not be 
reconstructed.  The veteran's personnel file is presumed to 
have been lost in a 1973 fire at the NPRC facility located in 
St. Louis, Missouri.  Additionally, while the veteran 
identified hospitalization at the VA Medical Center (VAMC) in 
North Chicago, those records were not found after a thorough 
search.  Given that that the veteran's personnel file is 
unavailable and no records were found at VAMC North Chicago, 
the Board finds that additional attempts to secure those 
records would be futile and that the duty to assist the 
veteran in obtaining such records has been satisfied.

In addition to the veteran's DD-214, the claims folder also 
contains service medical records, the veteran's contentions, 
a VA independent study outline on cold injury, an Internet 
copy of the history of the 13th Engineer Battalion, medical 
evidence from the University of Mississippi Medical Center, 
and medical records from VAMCs in Jackson and Westside 
Chicago.  The veteran was afforded a relevant VA examination 
in October 2004.  The veteran has not indicated that he has 
any additional evidence to submit.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio v.Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for residuals 
of a cold injury, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's service connection 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  


Service Connection Claim

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, service 
medical records, VA medical evidence, articles submitted by 
the veteran, and his contentions.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show.

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005). 

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service..."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).  

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The veteran asserts that he suffered a cold injury to his 
upper and lower extremities during his service in Korea, and 
is therefore entitled to service connection for residual 
disability.  However, the preponderance of the evidence is 
against a finding that the veteran currently has a residual 
disability attributable to a cold injury.  On October 2004 VA 
"cold injury" examination, the veteran was diagnosed with 
peripheral vascular disease of the lower extremities, status-
post June 2002 femoral-popliteal bypass.  The VA examiner 
stated that while some of the veteran's current symptoms are 
consistent with a cold injury, they are also consistent with 
peripheral vascular disease.  The examiner concluded that it 
is more likely than not that the veteran's present symptoms 
in the lower extremities are related to peripheral vascular 
disease, and not to service, to include any exposure to 
extremely cold temperatures therein.  The examiner explained 
that peripheral vascular disease is not a recognized residual 
of a cold injury, and he further advised that the veteran has 
other etiological causes for the presentation of peripheral 
vascular disease, to include smoking.  

(There is current medical evidence showing that the veteran's 
right great toe is thickened and discolored, secondary to a 
fungal infection.  However, the Board notes that in a January 
1956 rating decision, the RO already denied service 
connection for a fungal infection of the feet and that 
decision became final.)  

With regard to the veteran's hands/upper extremities, the 
October 2004 VA "cold injury" examination was essentially 
normal.  The veteran's skin on his hands was noted as normal 
in color; there was no edema; temperature was warm, texture 
was smooth; there was no evidence of fungal skin disease or 
ulcerations; nails appeared normal; and there was no sensory 
loss.  X-rays of the hands showed osteopenic changes only.  
The examiner opined that the veteran's generalized 
arthralgias of the hands with stiffness, but with no 
arthritic changes, are consistent with the veteran's age, and 
not with any exposure to extremely cold temperatures.

In passing, the Board notes that the veteran's reported 
exposure to extremely cold temperatures during his period of 
military service has not been corroborated.  Service medical 
records fail to show any treatment for, or a diagnosis, of a 
cold injury.  As discussed above, efforts were made to secure 
the veteran's personnel file which may have described the 
conditions under which the veteran served, however those 
records are unavailable.  Also, while the veteran's DD-214 
reflects that he had one year and four months of foreign 
service, and received a Korean Service Ribbon with 1 Bronze 
Star, he did not receive any medals or decorations indicative 
of combat service.  See 38 U.S.C.A. § 1154(b).  In any event, 
absent a current diagnosis attributable to a cold injury 
sustained during his period of military service, the 
veteran's service connection claim must be denied.  See 
Brammer, supra.

The Board acknowledges the veteran's assertion that he was 
exposed to extremely cold temperatures in service and 
sustained a cold injury as a result, however, his opinions as 
to medical matters are without probative value because he, as 
a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board has reviewed all evidence of record and concludes 
that the veteran's service connection claim for residuals of 
a cold injury must be denied.  As the preponderance of the 
evidence is against the veteran's service connection claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The appeal is denied.

___________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


